Case 1:18-cv-03935-JMS-TAB Document 57 Filed 05/05/20 Page 1 of 7 PageID #: 393




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JACK LANKFORD,                                         )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 1:18-cv-03935-JMS-TAB
                                                       )
PAUL TALBOT Dr., individually and                      )
professionally as the P.C.F. Dr.,                      )
WEXFORD OF INDIANA LLC,                                )
                                                       )
                              Defendants.              )


       ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTIVE RELIEF

        In this prisoner civil rights action, Plaintiff Jack Lankford asserts claims against Dr. Paul

 Talbot and Wexford of Indiana, LLC. Wexford is a private entity that contracts to provide medical

 care to inmates at Pendleton Correctional Facility (PCF). Wexford employed Dr. Talbot to treat

 PCF inmates.

        Mr. Lankford alleges that he has been experiencing dizzy spells and ringing in his ears

 since March 2018 that he believes indicates stenosis in his carotid artery. Mr. Lankford underwent

 surgery in 2012 for stenosis in his left carotid artery, although both arteries showed high amounts

 of blockage. Recently, Mr. Lankford has been experiencing headaches and nausea. Mr. Lankford

 has asked that the medical providers at PCF refer him to an outside specialist for a scan to

 determine whether he has stenosis that requires treatment, but they have declined to do so.

 Mr. Lankford now requests that the Court order for him to be examined by an outside specialist

 pursuant to Federal Rules of Civil Procedure Rule 35. Given the content of his motion, dkt. [47],

 the Court treats it as a motion for preliminary injunctive relief.




                                                   1
Case 1:18-cv-03935-JMS-TAB Document 57 Filed 05/05/20 Page 2 of 7 PageID #: 394




                                          I. Legal Standard

        "A preliminary injunction is an extraordinary remedy never awarded as of right." Winter

 v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). "To obtain a preliminary injunction, a

 plaintiff must establish that it has some likelihood of success on the merits; that it has no adequate

 remedy at law; that without relief it will suffer irreparable harm." GEFT Outdoors, LLC v. City of

 Westfield, 922 F.3d 357, 364 (7th Cir. 2019) (citation and quotation marks omitted); see Winter,

 555 U.S. at 20. "If the plaintiff fails to meet any of these threshold requirements, the court must

 deny the injunction." GEFT Outdoors, 922 F.3d at 364 (citation and quotation marks omitted).

        If the plaintiff passes the threshold requirements, "the court must weigh the harm that the

 plaintiff will suffer absent an injunction against the harm to the defendant from an injunction, and

 consider whether an injunction is in the public interest." Planned Parenthood of Ind. & Ky., Inc.

 v. Comm'r of Ind. State Dep't of Health, 896 F.3d 809, 816 (7th Cir. 2018). The Seventh Circuit

 "'employs a sliding scale approach' for this balancing: if a plaintiff is more likely to win, the

 balance of harms can weigh less heavily in its favor, but the less likely a plaintiff is to win the

 more that balance would need to weigh in its favor." GEFT Outdoors, 922 F.3d at 364 (quoting

 Planned Parenthood, 896 F.3d at 816).

        Because Mr. Lankford is a prisoner, the Prison Litigation Reform Act (PLRA)

 "circumscribes the scope of the court's authority to enter an injunction" in this case. Westefer v.

 Neal, 682 F.3d 679, 683 (7th Cir. 2012). "Preliminary injunctive relief must be narrowly drawn,

 extend no further than necessary to correct the harm the court finds requires preliminary relief, and

 be the least intrusive means necessary to correct that harm." 18 U.S.C. § 3626(a)(2). "This section

 of the PLRA enforces a point repeatedly made by the Supreme Court in cases challenging prison

 conditions: '[P]rison officials have broad administrative and discretionary authority over the



                                                   2
Case 1:18-cv-03935-JMS-TAB Document 57 Filed 05/05/20 Page 3 of 7 PageID #: 395




 institutions they manage.'" Westefer, 682 F.3d at 683 (quoting Hewitt v. Helms, 459 U.S. 460, 467

 (1983)).

                                           II. Background

        On January 12, 2012, a physician evaluated Mr. Lankford and discovered through an

 ultrasound that Mr. Lankford had a right internal carotid artery (ICA) stenosis of 50% to 59%, and

 a left ICA stenosis of 70% to 99%. Dkt. 47 at 6. One of the symptoms Mr. Lankford had

 complained of was exercise-induced dizziness. Id. The doctor determined that a carotid

 endarterectomy patch angioplasty was necessary for the left ICA, and Mr. Lankford received

 surgery. Id.

        In March 2018, Mr. Lankford began experiencing dizzy spells and ringing in his ears. He

 submitted several health care request forms expressing concern about the dizziness. Dkt. 47-5

 (April 18, 2018 request form); dkt. 47-4 (May 15, 2018 request form); and dkts. 47-1, 47-2, 47-3

 (May 17, 2019 request form). Mr. Lankford's May 17, 2019, request form indicated specifically

 that he had been requesting a referral to an outside specialist to obtain a scan to check his carotid

 arteries. He noted that he received surgery on one artery, but “they also learned that the other side

 was clogged up but not bad enough to have surgery but Dr. did tell me to make sure I stay on top

 of it so it don't clog to the danger point—I was sent out 1 time since my surgery to have both

 [arteries] checked.” Dkt. 47-2 (errors in original). He stated that he had asked Dr. Talbot several

 times to refer him to a specialist for a scan but believed Dr. Talbot avoided doing so to save

 Wexford money. Id. He also noted that Dr. Talbot never wrote down anything about these

 concerns, to the point that Mr. Lankford felt he needed the escort guards to listen to his

 appointments to corroborate that he had expressed these concerns to Dr. Talbot. Id.




                                                  3
Case 1:18-cv-03935-JMS-TAB Document 57 Filed 05/05/20 Page 4 of 7 PageID #: 396




        Mr. Lankford supplemented his complaint to add that he had been experiencing sudden

 headaches and nausea beginning around January 2020. Dkt. 47 at 1–2; dkt. 40.

        Mr. Lankford asks the Court to order Wexford to arrange for his examination and

 appropriate scan by a specialist outside the prison. Dkt. 47 at 1–3.

                                            III. Analysis

        Mr. Lankford's medical record and healthcare request forms show that he has a medical

 history and ongoing symptoms that warrant a referral to an outside specialist for appropriate

 diagnostic scanning and potential treatment.

        Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

 conditions of confinement, meaning, they must take reasonable measures to guarantee the safety

 of the inmates and ensure that they receive adequate food, clothing, shelter, and medical care.

 Farmer v. Brennan, 511 U.S. 825, 834 (1994). To prevail on an Eighth Amendment deliberate

 indifference medical claim, a plaintiff must demonstrate two elements: (1) he suffered from an

 objectively serious medical condition; and (2) the defendant knew about the plaintiff's condition

 and the substantial risk of harm it posed but disregarded that risk. Id. at 837; Pittman ex rel.

 Hamilton v. County of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014).

        "[C]onduct is 'deliberately indifferent' when the official has acted in an intentional or

 criminally reckless manner, i.e., the defendant must have known that the plaintiff was at serious

 risk of being harmed [and] decided not to do anything to prevent that harm from occurring even

 though he could have easily done so." Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005)

 (internal citations and quotations omitted). A prisoner may show deliberate indifference by

 establishing that his medical providers have chosen "an 'easier and less efficacious treatment'

 without exercising professional judgment." Petties v. Carter, 836 F.3d 722, 730 (7th Cir. 2016)



                                                  4
Case 1:18-cv-03935-JMS-TAB Document 57 Filed 05/05/20 Page 5 of 7 PageID #: 397




 (quoting Estelle v. Gamble, 429 U.S. 97, 104 n.10 (1976)). "A significant delay in effective

 medical treatment also may support a claim of deliberate indifference, especially where the result

 is prolonged and unnecessary pain." Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010); see

 also Petties, 836 F.3d at 730 (noting that a medical provider may be deliberately indifferent by

 causing "an inexplicable delay in treatment which serves no penological interest").

        Mr. Lankford appears well-equipped to establish deliberate indifference. He has a

 documented history of a serious medical condition that required surgery. Dizziness was the only

 symptom Mr. Lankford complained of prior to his 2012 surgery, dkt. 47 at 6, and it is one of his

 chief symptoms now. Mr. Lankford is 69 years old and diabetic. Dkt. 47 at 6. Dizziness and severe

 headaches are symptoms of carotid artery disease, and age and diabetes are both risk factors. See

 Mayo Clinic, Carotid Artery Disease, available at https://www.mayoclinic.org/diseases-

 conditions/carotid-artery-disease/symptoms-causes/syc-20360519 (last visited May 4, 2020). Yet

 Dr. Talbot and other medical providers at PCF have disregarded Mr. Lankford's concerns and have

 not referred Mr. Lankford to a specialist for any diagnostic scan. This is evidence that Wexford's

 medical staff at PCF has opted for an easier treatment—or no treatment at all—without exercising

 professional judgment, and the defendants have not asserted any penological interest to justify

 denying Mr. Lankford access to appropriate diagnostic scans.

        The Court finds at this stage that Mr. Lankford is likely to suffer irreparable harm if he has

 stenosis that remains untreated. Blocked carotid arteries may cause strokes, which can be fatal or

 cause permanent brain damage. See, Carotid Artery Disease, supra.

        The defendants have not asserted any reason they or the public interest would be harmed

 by arranging for Mr. Lankford's examination and treatment by an outside physician. The Court

 finds that any harm to the defendants is likely to be minimal compared to the harm Mr. Lankford



                                                  5
Case 1:18-cv-03935-JMS-TAB Document 57 Filed 05/05/20 Page 6 of 7 PageID #: 398




 is likely to endure if his condition remains untreated. Additionally, "upholding constitutional rights

 serves an important public interest." Planned Parenthood, 896 F.3d at 833. The evidence indicates

 that Mr. Lankford has a serious medical condition that must eventually be treated. Ordering

 Wexford to immediately arrange his treatment by an appropriate outside physician merely

 expedites the process by which Wexford must ultimately satisfy its obligation to care for

 Mr. Lankford and saves the public any expense associated with delaying treatment or persisting

 with unnecessary or ineffective interim measures.

        Mr. Lankford was previously treated at a vascular surgery clinic. See dkt. 47 at 6. The Court

 finds that an appropriate and narrowly drawn injunction would simply require Wexford to refer

 Mr. Lankford to a specialist who could provide an appropriate diagnostic scan (e.g. an ultrasound,

 CT, or MRI) and then adopt and implement the treatment plan recommended by the specialist.

 Such an order does not require any defendant or member of the Wexford medical staff to render

 specific or unnecessary treatment. Rather, it simply requires Wexford to timely facilitate

 appropriate treatment for Mr. Lankford's condition.

                             IV. Conclusion and Further Proceeding

        Mr. Lankford's motion for physical examination, dkt. [47], construed by the Court as a

 motion for preliminary injunctive relief, is granted consistent with the following:

        •   Defendant Wexford of Indiana, LLC, shall have through May 18, 2020, to file
            notice that it has scheduled an appointment for Mr. Lankford to be examined
            by an appropriate specialist. Wexford may file this notice ex parte to avoid
            giving Mr. Lankford advance notice of the date and location of his examination.

        •   Wexford shall provide the specialist with a copy of this Order.

        •   Within seven days following the examination, Wexford shall file notice that it
            has arranged for Mr. Lankford to receive the treatment recommended by the
            specialist.




                                                   6
Case 1:18-cv-03935-JMS-TAB Document 57 Filed 05/05/20 Page 7 of 7 PageID #: 399




        •   This preliminary injunction shall automatically expire on August 4, 2020. If
            Mr. Lankford wishes to renew the preliminary injunction, he shall file a motion
            for renewal no later than July 21, 2020.

            IT IS SO ORDERED.




                 Date: 5/5/2020


 Distribution:

 JACK LANKFORD
 854170
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 4490 West Reformatory Road
 PENDLETON, IN 46064

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Angela Marie Rinehart
 KATZ KORIN CUNNINGHAM, P.C.
 arinehart@kkclegal.com




                                                7
